FILED
                            NOT FOR PUBLICATION
                                                                           APR 06 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BISHNU SUBEDI SHARMA,                            No. 13-71501

              Petitioner,                        Agency No. A088-706-538

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 12, 2016
                            San Francisco, California

Before: NOONAN and MURGUIA, Circuit Judges and MURPHY,** District
Judge.

      Bishnu Subedi Sharma, a native and citizen of Nepal, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ’s”) decision denying her application for asylum and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Stephen Joseph Murphy III, District Judge for the U.S.
District Court for the Eastern District of Michigan, sitting by designation.
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We grant

Sharma’s petition and remand it to the BIA for additional proceedings.

      We review the BIA’s “factual findings, including adverse credibility

determinations, for substantial evidence.” Lai v. Holder, 773 F.3d 966, 970 (9th

Cir. 2014) (quoting Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014)). Because

Sharma filed her application after May 11, 2005, her case is governed by the

REAL ID Act of 2005. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010).

      Substantial evidence does not support the BIA’s affirmance of the IJ’s

adverse credibility determination based on Sharma’s voluntary returns to Nepal in

2006 and 2008. While voluntary returns to countries of persecution may be

considered as one factor to support an agency’s adverse credibility determination,

see Loho v. Mukasey, 531 F.3d 1016, 1018-19 (9th Cir. 2008), they must be

considered in light of the totality of the circumstances, see Boer-Sedano v.

Gonzales, 418 F.3d 1082, 1091 (9th Cir. 2005) (stating, in the context of whether a

petitioner has established a well-founded fear of persecution, that “[w]e have never

held that the existence of return trips standing alone can rebut [the presumption of

a well-founded fear of persecution].”).




                                          2
      Here, Sharma provided detailed, consistent testimony regarding her

escalating fear of persecution by the Maoists that was extensively corroborated by

supporting documentation. Unlike the petitioner in Loho, Sharma was not “afraid

to return” to a “den of [] ‘consuming hatred’” in Nepal during either of her trips

abroad. Loho, 531 F.3d at 1018. Instead, she only became sufficiently frightened

to flee Nepal after the attacks against her escalated in August of 2009. At that

time, Maoists sent a young boy to Sharma’s home—the first time they visited her

at her home as opposed to at her business or in the street. The boy threatened to

kidnap Sharma if she did not meet his demands for money within seven days, and

when Sharma did not comply with his threat, a group of ten to twelve Maoists

came looking for Sharma at her home one week later. Sharma’s neighbor spoke

with the men, and told Sharma that the group was looking to kidnap her, just as the

boy had said they would. In contrast to their previous threats against Sharma in

public places where she would refuse to comply and weeks, months, or years

would pass without consequence, the Maoists seemed intent on following through

with their final threat to kidnap Sharma from her home, which ultimately caused

her to flee the country.

      On this record, Sharma’s voluntary returns to Nepal in 2006 and 2008 were

insufficient to taint her credibility. We thus GRANT the petition and REMAND


                                          3
to the BIA for further proceedings consistent with this disposition. Because the IJ

and BIA appear to have considered all possible bases for an adverse credibility

determination in their decisions, we deem Sharma credible on remand. See Soto-

Olarte v. Holder, 555 F.3d 1089, 1095 (9th Cir. 2009) (“If it is apparent from the

record before us that the IJ and BIA have listed all possible reasons to support an

adverse credibility determination, and they are inadequate in law or not supported

by substantial evidence, then there may be cases where on remand we can sensibly

say that a petitioner should be deemed credible.”). REMANDED.




                                          4